16 So. 3d 311 (2009)
STATE of Florida, Appellant,
v.
Melvin WOODARD, Appellee.
No. 1D08-3666.
District Court of Appeal of Florida, First District.
August 28, 2009.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellant.
Laura Anstead, Tallahassee, for Appellee.
Prior report: 978 So. 2d 217.
PER CURIAM.
The State sought review of a pretrial oral ruling of the trial court regarding the admissibility of witness testimony. The Court lacks jurisdiction to review this order. See Owens v. State, 579 So. 2d 311 (Fla. 1st DCA 1991) (appellate court is without jurisdiction to entertain an appeal from an oral order). Recognizing this lack of jurisdiction, the appellant filed a notice of voluntary dismissal pursuant to Florida Rule of Appellate Procedure 9.350(b). This rule provides that an appeal may be dismissed "provided that dismissal shall not be effective until 10 days after filing the notice of appeal or until 10 days after the time prescribed by rule 9.110(b), whichever is later." A voluntary dismissal in this case would be ineffective because there is no written order from which to measure the date of rendition. Therefore, the time prescribed by rule 9.110(b) has not begun to run. Nevertheless, this appeal must be dismissed for lack of jurisdiction. *312 Accordingly, the appellant's notice of voluntary dismissal is treated as a response to this Courts jurisdictional show cause order dated July 2, 2009. See Fla. R.App. P. 9.040(c). The appeal is hereby DISMISSED.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.